Citation Nr: 1218984	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  10-07 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating for bilateral hearing loss.

2.  Entitlement to service connection for anxiety.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for hypertension, including as secondary to anxiety.

5.  Entitlement to service connection for coronary artery disease (CAD), including as secondary to herbicide exposure.

6.  Entitlement to service connection for erectile dysfunction, including as secondary to anxiety and CAD.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served with the Army National Guard and Reserves between January 1952 and November 1981, which included various periods of active duty for training, (ACDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2011, the Veteran was scheduled for a travel board hearing before the Board.  However, he cancelled the hearing.

The issues of an increased rating for hearing loss and service connection for a back disability, hypertension, CAD, and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

Anxiety did not have its onset during active service or result from disease or injury in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for anxiety have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Active service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the veteran was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes duty, other than full-time duty, prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A). 
Reserves include the National Guard.  38 U.S.C.A. § 101(26), (27).

Thus, with respect to the Veteran's Army National Guard and Reserves service, service connection may only be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110; 38 C.F.R. §§ 3.6, 3.303, 3.304.  Service connection is generally not legally merited when a disability incurred on INACDUTRA results from a disease process.  See Brooks v. Brown, 5 Vet. App. 484, 487 (1993).

That stated, a disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service and that he still has such a disorder.  38 C.F.R. § 3.303(b).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Following a careful review of the record, the Board finds that the competent evidence fails to reflect a basis upon which service connection for anxiety may be granted.  

Post-service medical treatment records show that the Veteran had been diagnosed as having anxiety.  Service examinations, however, are silent for any type of psychiatric disorder and there is no showing that the Veteran suffered from any anxiety problems until May 2011, which is the first time a diagnosis of anxiety appeared in the Veteran's VA medical records.  In addition, there is no competent medical evidence of record showing that the Veteran's anxiety had its onset during active service or is related to any in-service disease or injury.  VA medical treatment records regarding his anxiety make no mention of any link between this condition and service.  The medical evidence of record merely report in May 2011 that the Veteran has anxiety in a list of his existing conditions.  Furthermore, the Veteran does not assert that his anxiety began in or existed since service or ACDUTRA.  

The Veteran does assert that his claimed psychiatric disorder is due to stressors he experienced while serving during trips to Vietnam, the Watts riots, and the response to the attempted assassination of President Reagan.  The Board notes, however, that the Veteran has not been diagnosed as having posttraumatic stress disorder (PTSD) nor does he claim to have PTSD.  As such, a discussion of historical events as may have occurred when the Veteran served is unnecessary, since these historical occurrences are not diseases or injury in service to which current disability must be linked to establish service connection.  And, as indicted, the medical evidence is silent for any link between these events and the Veteran's diagnosed anxiety.  

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.


ORDER

Service connection for anxiety is denied.


REMAND

Regarding hearing loss, review of the record shows that the Veteran underwent an audiology consult in December 2008.  The Veteran was diagnosed as having hearing loss at least in part due to exposure to hazardous levels of noise during service, but the record also contains the language that the examination was not adequate for rating purposes.  The Veteran has not been afforded any other examination in order to properly rate his service-connected hearing loss disability nor are there any audiology evaluations in the claims file.  In addition, the examiner did not report the effect of the Veteran's hearing loss on his occupational functioning and daily activities in accordance with Martinak v. Nicholson, 21 Vet. App. 447 (2007).  As such, the Board finds that an examination is necessary in this case.  

With respect to his back, the Veteran asserts that he injured his back while carrying ammunition in 1952, 1953, and 1954.  The record does not reflect any evidence of back pain at that time.  The evidence does show that he had back pain in June 1976, which coincides with a period of active duty training from May 1976 to October 1976.  In addition, during private treatment for his back in May 2007, the Veteran stated that he had a history of back pain for upwards of 15 to 20 years.  Therefore, the Board finds that an examination is necessary in order to determine if his current back disability is related to service, including ACDUTRA.  

Regarding CAD, the Veteran claims that he traveled to Vietnam for body recovery missions towards the end of the Vietnam War and, therefore, was exposed to Agent Orange and should be granted service connection for CAD on a presumptive basis.  The Veteran, however, did not specify when these missions took place.  Furthermore, his service records show that the Veteran did serve during the Vietnam Era, but the evidence lacks any verification of travel to Vietnam.  The Veteran should be asked to specify the dates that he traveled to Vietnam and the RO is asked to take the necessary steps to verify the Veteran's travels.  

The Board also finds that, because adjudication of the claim for service connection for CAD can affect the claims for hypertension and erectile dysfunction, these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Therefore, adjudication of the Veteran's claims regarding hypertension and erectile dysfunction is deferred until after the AMC adjudicates the claim for service connection for CAD.

In view of the foregoing, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the Veteran in writing and ask him to provide the following:  

a. any lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed of his back disability, hypertension, CAD, and erectile dysfunction.  
b. any statements he may wish to provide describing fully the various symptoms resulting from his service-connected hearing disability, and the impact of these symptoms on his ability or inability to work.  
c. the dates of his travel to Vietnam, the locations in Vietnam to which he traveled, and the unit to which he was assigned while in this travel status.  
d.  the names and addresses of all medical care providers who treated him for the claimed hearing loss, back disability, hypertension, CAD, and erectile dysfunction.  

The Veteran should be provided a reasonable amount of time to submit this lay evidence.

2.  After securing any necessary releases, obtain copies of the records of treatment, including any VA treatment records, the Veteran identifies.  If these records are not available, a negative reply is required.

3.  Upon receipt of the Veteran's response to the request for the particulars of his Vietnam service, take any indicated actions to determine whether the Veteran traveled to Vietnam during the Vietnam era.  

4.  If service connection for CAD is awarded and after associating any pertinent, outstanding records with the claims folder, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of the claimed hypertension and erectile dysfunction.  The claims file must be made available to the examiner for review.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report. 

Based on the examination and review of the record, the examiner is requested to provide an opinion as the following:  

Is it at least as likely as not that any currently diagnosed hypertension and erectile dysfunction were caused by his CAD?

Is it at least as likely as not that the Veteran's CAD aggravated any currently diagnosed hypertension and erectile dysfunction?

The examiner is informed that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of hypertension and erectile dysfunction disability present (i.e., a baseline) before the onset of the aggravation. 

The examiner should provide a comprehensive report including complete rationales for all conclusions reached.  

5.  After associating any pertinent, outstanding records with the claims folder, schedule the Veteran for a VA audiological examination to determine the extent and severity of his service-connected bilateral hearing loss.  The claims folder should be made available and reviewed by the examiner.  The examination is to encompass pure tone threshold (in decibels) and Maryland CNC testing.  In addition to objective test results, the examiner should fully describe the functional effects caused by the hearing disability in the final report, including specifically, the effect of the Veteran's hearing loss on his ability to communicate and the impact of such on his employability.  All opinions must be supported by a complete rationale in a legible report.

6.  After associating any outstanding records with the claims folder, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's back disability.  The claims file must be made available to the examiner for review prior to the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

Based on the examination and review of the record, the examiner is requested to provide an opinion as whether it is at least as likely as not that any diagnosed back disability had its onset during a period of active service, including from May 1976 to October 1976.  

The examiner should provide a complete rationale for all conclusions. 

7.  Then, the claims should be readjudicated.  If the benefit sought on appeal remains denied, the RO should issue the Veteran and his representative an appropriate Supplemental Statement of the Case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


